DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 09 August 2021.
Claims 4, 11, 48, and 55 have been amended.
Claims 2, 23-44, 46, and 67-88 have been cancelled.
Claims 89-92 have been added.
Claims 1, 3-22, 45, 47-66, and 89-92 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 3-22, 45, 47-66, and 89-92 are allowed.
Claims are renumbered as 1-46.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, 45, 56, 89, and 91 are allowed because a search of the prior art of record fail to anticipate or render obvious step of scrambling the plurality of payload bits, a plurality of parity bits associated with the plurality of payload bits, a plurality of frozen bits, or a combination thereof with a masking vector, wherein the masking vector corresponds to a size of the payload and generating a polar-encoded codeword based at least in part on a bit vector comprising the plurality of payload bits, wherein at least one bit or a bit order of the bit vector is based at least in part on the size of the payload; perform a blind decoding process on the polar-encoded codeword, the instructions stored in the memory for the blind decoding process executable by the processor to cause the apparatus to: determine a size of the payload based at least in part on at least one log-likelihood ratio (LLR) associated with the bit vector; decode the polar-encoded codeword to obtain the bit vector based at least in part on the determined size of the payload; and parse the bit vector to obtain the plurality of payload bits based at least in part on the determined size of the payload.
The closest art presented were U.S. PGPub. No. 20200259588 to Iyer et al. and 3GPP Publication “Consider in Polar Code Design” to Intel, where disclose the generating polar codeword/encoding and bit vector for various payload size data.
For claims 3-11, 13-22, 47-55, 57-66, 90, and 92, they depend on claims 1, 12, 45, 56, 89, and 91 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







sung.ahn@uspto.gov